1                                                                The Honorable Barbara J. Rothstein

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE

8
      WILD FISH CONSERVANCY,
                                                      No. 2:15-cv-01731
9                            Plaintiff,
                                                      ORDER EXTENDING FEDERAL
10         vs.                                        DEFENDANTS’ BRIEFING DEADLINE

11    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY, et al.,
12
                             Defendants,
13
           and
14
       COOKE AQUACULTURE PACIFIC, LLC,
15
           Intervenor-Defendant.
16

17
            Before the Court is Federal Defendants’ Motion (ECF No. 106) to extend their deadline
18
     for responding to Plaintiff’s Motion for Attorney’s Fees. The Court has fully considered Federal
19
     Defendants’ motion, which the Federal Defendants represent is not opposed, and finds that good
20
     cause exists to grant the motion.
21
     ORDER GRANTING                                               UNITED STATES DEPARTMENT OF JUSTICE
22   FED. DEFENDANTS’ MOTION TO                             ENVIRONMENT & NATURAL RESOURCES DIVISION
     EXTEND BRIEFING DEADLINE – - 1 -                             999 18TH ST., SOUTH TERRACE, SUITE 370
23   No. 2:15-cv-01731-BJR                                                             DENVER, CO 80202
                                                                                           303-844-7231
1           Accordingly, the Court ORDERS that the Federal Defendants’ motion to extend their

2    deadline for responding to Plaintiff’s Motion for Attorney’s Fees (ECF No. 104) is hereby

3    GRANTED, and that Federal Defendants’ response is now due April 3, 2019. Plaintiff shall file

4    its reply on or before April 18, 2019.

5           DATED this 13th day of March, 2019.

6

7
                                                        A
                                                        Barbara Jacobs Rothstein
                                                        U.S. District Court Judge
8

9
     Presented by:
10
     By: s/ Stephanie J. Talbert
11
     Attorney for Federal Defendants
12

13

14

15

16

17

18

19

20

21
     ORDER GRANTING                                               UNITED STATES DEPARTMENT OF JUSTICE
22   FED. DEFENDANTS’ MOTION TO                             ENVIRONMENT & NATURAL RESOURCES DIVISION
     EXTEND BRIEFING DEADLINE – - 2 -                             999 18TH ST., SOUTH TERRACE, SUITE 370
23   No. 2:15-cv-01731-BJR                                                             DENVER, CO 80202
                                                                                           303-844-7231
